Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an optical measurement instrument” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an optical measurement instrument” within claims 1- 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1, in line 10, recites “an optical measurement instrument”, although the Applicant as described in spec. as published [pars. 0008] described “an optical measurement instrument” configured to receive light from the one or more light emitters and further configured to determine the position of the rigid object using the received light; [par. 0010] described “The optical measurement instrument may be further configured to receive the one or more edge measurements and to use the one or more edge measurements to determine the position of the rigid object.” [par. 0018] described ……The optical measurement instrument is further configured to determine the position of the rigid object using the received light and the one or more edge measurements; [0019] described In one aspect, the one or more edge measurements may be measured using a mechanical coordinate-measuring machine (“CMM”). The subject matter “an optical measurement instrument” is not defined or described as what it is in the application as filed in any of the paragraphs cited, further the mechanical coordinate-measuring machine (“CMM”) is not optical measurement instrument. Also, the spec. did not provide support that the mechanical coordinate-measuring machine (“CMM”) is optical measurement instrument.  Additionally, the structure of the “mechanical coordinate-measuring machine (“CMM”)” is not defined.
For examination purposes the examiner has assumed that as long as the prior art described a device and/or system and/or sensor that is capable or suitable for detecting and/or receiving light from one or more emitters and can be configured to determining optical data and/or information, then it can be assumed the device and/or system/sensor will anticipates or would obvious perform the claimed device /system, and the claimed limitations would be met.
Claims, which are dependent from rejected claims inherit the problems of these claim(s), and are therefore also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim 9, in line 10, recites “an optical measurement instrument”, although the Applicant as described in spec. as published [pars. 0008] described “an optical measurement instrument” configured to receive light from the one or more light emitters and further configured to determine the position of the rigid object using the received light; [par. 0010] described “The optical measurement instrument may be further configured to receive the one or more edge measurements and to use the one or more edge measurements to determine the position of the rigid object.” [par. 0018] described ……The optical measurement instrument is further configured to determine the position of the rigid object using the received light and the one or more edge measurements; [0019] described In one aspect, the one or more edge measurements may be measured using a mechanical coordinate-measuring machine (“CMM”). The subject matter “an optical measurement instrument” is not defined or described as what it is, in the application as filed in any of the paragraphs cited, further the mechanical coordinate-measuring machine (“CMM”) is not optical measurement instrument. Also, the spec. did not provide support that the mechanical coordinate-measuring machine (“CMM”) is optical measurement instrument. Additionally, the structure of the “mechanical coordinate-measuring machine (“CMM”)” is not defined.
For examination purposes the examiner has assumed that as long as the prior art described a device and/or system and/or sensor that is capable or suitable for detecting and/or receiving light from one or more emitters and can be configured to determining optical data and/or information, then it can be assumed the device and/or system/sensor will anticipates or would obvious perform the claimed device /system, and the claimed limitations would be met.
 Claims, which are dependent from rejected claims inherit the problems of these claim(s), and are therefore also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, claim 1 is rejected because it is unclear what “an optical measurement instrument” is and how is being configured to receive light from the one or more light emitters and further configured to determine the position of the rigid object using the received light. The structure of the “an optical measurement instrument” is not defined with respect to the positioning/location of the rigid object, as a result, the claim is indefinite.
For examination purposes the examiner has assumed that as long as the prior art described a device and/or system and/or sensor that is capable or suitable for detecting and/or receiving light from one or more emitters and can be configured to determining optical data and/or information, then it can be assumed the device and/or system/sensor will anticipates or would obvious perform the claimed device /system, and the claimed limitations would be met.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

As to claim 9, claim 9 is rejected because it is unclear what “an optical measurement instrument” is and how is being configured to receive light from the one or more light emitters and further configured to determine the position of the rigid object using the received light. The structure of the “an optical measurement instrument” is not defined with respect to the positioning/location of the rigid object, as a result, the claim is indefinite.
For examination purposes the examiner has assumed that as long as the prior art described a device and/or system and/or sensor that is capable or suitable for detecting and/or receiving light from one or more emitters and can be configured to determining optical data and/or information, then it can be assumed the device and/or system/sensor will anticipates or would obvious perform the claimed device /system, and the claimed limitations would be met.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (2019/0383601 A1).

Regarding claim 1, Kwon discloses a system for measuring a position of a rigid object is included in a structured light projectors and electronic apparatuses (figs. 1 and 21), the system comprising: 
one or more light emitters (an illuminator 120) included in a housing 160 disposed on one or more surfaces of the rigid object a supporter 110 [pars. 0058-59], wherein each light emitter comprises: inherently a light-emitting device having a light-emitting surface, 
a transparent plate a transparent substrate 140 disposed on the light-emitting surface of the housing 160, and an opaque film light shielding patterns 131 included in pattern mask 130 disposed between the light-emitting surface of illuminator 120 and the transparent plate pattern mask 130, wherein the opaque film includes an aperture light transmitting slits 132 included in pattern mask 130 that is aligned with the light-emitting surface of illuminator 120 [par. 0062]; and 
an optical measurement instrument a sensor 200/processor 300 configured to receive light from the one or more light emitters and further configured to determine the position included in the 3D three dimensional (3D) object recognition of the rigid object using the received light [pars. 0091-93].

As to claim 3, Kwon also discloses wherein the optical measurement instrument sensor 200/processor 300 is further configured to receive the one or more edge measurements is included in detection of a central region of the structured light L emitted from a central region of the pattern mask 130 as being relatively bright and edge regions of the structured light L emitted from edge regions of the pattern mask 130 as being relatively dark/gradually reduced [pars. 0065-66], and to use the one or more edge measurements is included in the total sum of the received light by the sensor as is use to determine the position of the rigid object in this case obtaining shape information of the object OBJ from the light L20 received by the sensor 200 [pars. 0091-93].





 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2019/0383601 A1) in view of Raab et al. (2006/0227210 A1).

As to claim 2, Kwon teaches of the features of claim 2, wherein the transparent plate defines an edge of the light emitter and one or more positions along the edge of the light emitter from the light transmitting slits 132 that is included in the pattern mask 130 are measured using (i.e. a sensor 200) [pars. 0091-93], as applied to claim 1.
Kwon fail to explicitly specify that the light emitter are measured using a mechanical coordinate-measuring machine ("CMM").
However, using mechanical coordinate-measuring machine ("CMM") to measure light emitter in three-dimensional coordinate measuring system is known in the art as evidenced by Raab (Raab, [pars. 0002] for the purposes of accurately measuring three-dimensional coordinates.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kwon measuring sensor with mechanical coordinate-measuring machine ("CMM") to measure light emitter for the purposes of providing accurate measurement such as in the measuring three-dimensional coordinates, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2019/0383601 A1).

As to claim 4, Kwon teaches of the features of claim 4, comprising aperture as the light transmitting slits 132 that is included in the pattern mask 130 are measured using (i.e. a sensor 200) [pars. 0091-93], as applied to claim 1, wherein the detection of a central region of the structured light L emitted from a central region of the pattern mask 130 as being relatively bright and edge regions of the structured light L emitted from edge regions of the pattern mask 130 as being relatively dark/gradually reduced [pars. 0065-66]. Kwon further teaches that the distribution of the beam spots may be determined by a shape of each of the light transmitting slits 132 and an arrangement of the light transmitting slits 132 and the light shielding patterns 131/opaque [pars. 0063-64].
Kwon fail to explicitly specify the shape of the slit/aperture such as, wherein the aperture has a first longest dimension that is smaller than a second longest dimension of the light-emitting surface, such that edges of the light-emitting surface are not visible through the aperture over a large angle (claim 4); wherein the aperture has one of a circular shape, an elliptical shape, and a shape of an even-sided polygon, and wherein the light-emitting surface has one of a circular shape, an elliptical shape, and a shape of an even-sided polygon (claim 5); and  wherein a first longest dimension of the aperture is greater than 100:1 by ratio of a thickness of the opaque film, and wherein a first thickness of the transparent plate is greater than a second thickness of the opaque film (claim 6).
However, even though, Kwon fails to teach the exact shape of the feature of aperture, as that claimed by Applicants, the shape differences are considered obvious design variation of aperture/slit in view of Kwon teaching of none limiting shape of slit/aperture in order to accurately determine the distribution of the beam spots.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kwon with constructional changes of claims 4-6 in order to accurately determine the distribution of the beam spots, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
As to claim 7, Kwon teaches of transparent substrate 140, as applied to claim 1. 	Kwon fail to explicitly specify wherein the transparent plate is a glass plate comprising fused silica, sapphire, soda lime glass, boro-silicate, or a combination thereof, and wherein the opaque film is a film comprising chrome, silver, aluminum, carbon, dielectric, or a combination thereof.
However, even though, Kwon fails to teach the exact material of the transparent plate/substrate as that claimed by Applicants claim 7, the material differences are considered obvious, since it is well known that transparent plate such as glass is made from materials such as claimed by Applicants claim 7, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kwon with constructional changes of claim 7 in order to provide a transparent plate/substrate, since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified. In this case, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

As to claim 8, Kwon teaches of transparent substrate 140, with on one the surface disposed a pattern mask 130 include opaque film/opaque light shielding pattern 131 configured to reflect or absorb incident light and light transmitting slits 132 surrounded by the light shielding pattern 131 [pars. 0062-63], as applied to claim 1.
Kwon fail to explicitly specify wherein the opaque film is disposed on a first surface of the transparent plate using a vapor deposition process and the aperture is formed in the opaque film using an etching process, and wherein the transparent plate is fabricated using a semiconductor fabrication technique selected from laser dicing and saw dicing.
Kwon teaching of the pattern mask 130 layers are etched, and further teaches that the shape and arrangement of the light shielding patterns 131 and the light transmitting slits 132 may be variously designed, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kwon as desired appropriate with such constructional changes of claim 8 in order to provide a transparent plate/substrate, since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified. In this case, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

Allowable Subject Matter
Claims 14-18 are allowed. 
As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious using the light received from the one or more light emitters and the three-dimensional position of each aperture, determining the position of the rigid object, in combination with the rest of the limitations of the claim. Claims 15-18 are allowable by virtue of their /its dependency.  

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art system of measuring a position of a rigid object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886